Exhibit 10.3

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT, dated as of December [__], 2017 (this "Agreement"), is
made by Workhorse Technologies Inc., an Ohio corporation (the "Pledgor"), in
favor of Empery Tax Efficient, LP, in its capacity as collateral agent (in such
capacity, including any successor thereto, the "Collateral Agent") for the
Buyers (as defined below) party to the Securities Purchase Agreement, dated as
of the date hereof (as amended, restated or otherwise modified from time to
time, the "Securities Purchase Agreement"; capitalized terms used herein but not
specifically defined herein shall have the meanings ascribed to them in the
Securities Purchase Agreement).

 

W I T N E S S E T H:

 

WHEREAS, Workhorse Group Inc. (the "Company") and each party listed as a "Buyer"
on the Schedule of Buyers (as such schedule may be amended, restated or
otherwise modified from time to time) attached thereto, each a "Buyer", and
collectively, the "Buyers") are parties to the Securities Purchase Agreement,
pursuant to which the Company shall be required to sell, and the Buyers shall
purchase or have the right to purchase, the "Notes" (as defined in the
Securities Purchase Agreement);

 

WHEREAS, the Pledgor owns the percentage of equity interests ("Equity
Interests") in Surefly, Inc. (the "Pledged Issuer") set forth on Schedule I
hereto;

 

WHEREAS, it is a condition precedent to the Buyers consummating the transactions
contemplated by the Securities Purchase Agreement that the Pledgor execute and
deliver to the Collateral Agent this Agreement providing for the pledge to the
Collateral Agent for the benefit of the Buyers of a security interest in the
Pledged Collateral (as defined herein) to secure all of the Company's
obligations under the Securities Purchase Agreement and the "Notes" (as defined
therein) issued pursuant thereto (as such Notes may be amended, restated,
replaced or otherwise modified from time to time in accordance with the terms
thereof, collectively, the "Notes") and the other Transaction Documents (as
defined in the Securities Purchase Agreement);

 

WHEREAS, the Pledgor has mutually benefitted, and will receive a mutual benefit,
from the proceeds received by the Company in respect of the issuance of the
Notes; and

 

WHEREAS, the Pledgor has determined that the execution, delivery and performance
of this Agreement directly benefits, and are in the best interest of the Company
and the Pledgor.

 

 



 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, the Pledgor agrees with the Collateral Agent, for the benefit of the
Buyers, as follows:

 

1. Security Interest. As security for the Obligations (as defined in Section 2
hereof), the Pledgor hereby grants a security interest in, and lien on, and
pledges to, the Collateral Agent (a) all Equity Interests now owned or hereafter
acquired by the Pledgor in the Pledged Issuer, including without limitation, the
Equity Interests of the Pledged Issuer set forth on Schedule I hereto, the
Pledgor's interest in the capital of the Pledged Issuer, the Pledgor's right to
receive dividends and distributions by the Pledged Issuer (whether in cash or in
property and whether during the continuance of or on account of liquidation of
the Pledged Issuer), arising out of the Pledgor's ownership of any Equity
Interests of the Pledged Issuer, and all certificates and instruments, if any,
evidencing the Equity Interests of the Pledged Issuer now or hereafter acquired
by the Pledgor (collectively, the "Pledged Equity"), and (b) any and all income
from, increases in, dividends and distributions in respect of and proceeds of
any of the property described in the foregoing clause (a) (all of such property
referred to in the foregoing clauses (a) and (b) being herein referred to
collectively as the "Pledged Collateral").

 

2. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (collectively, the
"Obligations"):

 

(a) the prompt payment by the Pledgor, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes, the Guaranty and the other Transaction Documents,
including, without limitation, (i) all principal of and interest on the Notes
(including, without limitation, all interest that accrues after the commencement
of any Insolvency Proceeding of the Pledgor, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding), (ii) all amounts from time to time owing by such Pledgor
under the Guaranty, and (iii) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents; and

 

(b) the due performance and observance by the Pledgor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents for so long as the Notes are outstanding.

 

3. Special Representations, Warranties and Covenants of the Pledgor. The Pledgor
hereby represents, warrants and covenants to the Collateral Agent and the
Lenders that as of the date hereof:

 

(a) The Pledged Collateral is duly and validly pledged to the Collateral Agent
in accordance with applicable law; the Collateral Agent has a first priority
security interest in the Pledged Collateral upon (i) the filing of an
appropriately completed Uniform Commercial Code financing statement naming the
Pledgor as debtor and the Collateral Agent as secured party with the Secretary
of State of the State of Ohio, or (ii) taking physical possession of any portion
of the Pledged Collateral that is a Certificated Security (as defined in the
Uniform Commercial Code); and the Pledgor warrants and will defend the
Collateral Agent's right, title and security interest in and to the Pledged
Collateral against the claims and demands of all Persons whomsoever.

 

(b) The Pledged Collateral is not subject to any restriction that would prohibit
or restrict the granting of the security interest in the Pledged Collateral
pursuant hereto or the disposition of the Pledged Collateral upon the occurrence
and during the continuance of an Event of Default.

 

 2 



 

(c) The execution, delivery and performance of this Agreement will not result in
any violation of or be in conflict with or constitute a default under any term
of the organizational documents of the Pledged Issuer, or of any material
agreement or instrument or any material judgment, decree, order, statute, rule
or governmental regulation applicable to or binding on the Pledgor or the
Pledged Issuer or any of their respective assets or result in the creation of
any mortgage, lien, charge or encumbrance upon any of the properties or assets
of the Pledgor (except pursuant to this Agreement) or the Pledged Issuer.

 

(d) This Agreement has been duly authorized, executed and delivered by the
Pledgor and constitutes the valid and legally binding obligation of the Pledgor,
enforceable against the Pledgor in accordance with its terms, subject to the
effect of any applicable bankruptcy, moratorium, insolvency, reorganization or
other similar law affecting the enforceability of creditors' rights generally
and to the effect of general principles of equity which may limit the
availability of equitable remedies (whether in a proceeding at law or in
equity).

 

(e) No approval, consent, authorization of, filing registration or qualification
with, or other action by, the Pledgor or any other Person (including, without
limitation, any Person whose securities constitute part of the Pledged
Collateral) or governmental authority is or will be necessary to permit the
valid execution, delivery and performance of this Agreement by the Pledgor and
the Pledged Issuer or the consummation of the transactions or creation of the
liens and security interests contemplated hereby other than the actions set
forth in Section 3(a) hereof.

 

(f) The Pledgor is, and with respect to any Pledged Collateral hereafter
acquired will be, the sole direct record and beneficial owner of each Equity
Interest set forth on Schedule I hereto and any other unit or interest that
comprises the Pledged Collateral, and the Pledgor has, and with respect to any
Pledged Collateral hereafter acquired, will have good, valid and marketable
title to the Pledged Collateral, free and clear of all liens (except pursuant to
this Agreement).

 

(g) The exercise of any rights or remedies by the Collateral Agent under this
Agreement or the other Documents, or under law, is not subject to any rights of
first refusal, preemptive rights, or other similar rights in favor of any other
Person and will not result in the creation or imposition of any lien of any
nature whatsoever upon any of the properties or assets of the Pledgor or any
Person whose securities constitute part of the Pledged Collateral (except as
contemplated herein).

 

(h) To the actual knowledge of the Pledgor, all of the Pledged Equity has been
duly authorized and validly issued and, if applicable, is fully paid and
nonassessable.

 

(i) The Pledged Equity constitutes the amount of the presently issued and
outstanding Equity Interests of the Pledged Issuer as set forth on Schedule I
annexed hereto.

 

(j) If any additional Equity Interests of any class of the Pledged Issuer is
acquired by the Pledgor after the date hereof, the same shall constitute Pledged
Collateral and shall be pledged to, and delivered to the Collateral Agent,
promptly with such acquisition as provided in Section 1 hereof.

 



 3 



 

(k) The Pledgor will not sell, convey or otherwise dispose of any of the Pledged
Collateral. The Pledgor shall not create, incur or permit to exist any lien with
respect to any of the Pledged Collateral or the proceeds thereof, other than
liens with respect to the Pledged Collateral created hereby and any Permitted
Lien.

 

(l) The Collateral Agent may, at any time and from time to time file in any
jurisdiction financing statements and amendments thereto that (i) indicate the
Pledged Collateral as such Pledged Collateral is described herein and (ii)
contain any other information required by Article 9 of the Uniform Commercial
Code (including Part 5 thereof) for the sufficiency or filing office acceptance
of any financing statement or amendment, including the Pledgor's type of
organization and any organization identification number issued to the Pledgor.
The Pledgor agrees to furnish any such information to the Collateral Agent
promptly upon the reasonable request of the Collateral Agent.

 

(m) The Pledgor shall, upon the reasonable request of the Collateral Agent,
make, execute and deliver or cause to be made, executed or delivered such
further instruments, including without limitation, such proxies, powers of
attorney, and dividend orders, and take or cause to be taken such other actions
as the Collateral Agent may reasonably deem necessary to enable it to realize
upon the Pledged Collateral, to exercise fully the rights hereunder, and to
ratify and confirm any sale hereunder.

 

(n) The Pledgor's exact legal name, chief executive office and jurisdiction of
organization are correctly set forth on the signature page hereto and the
Pledgor shall not change its name, identity, corporate structure (e.g., by
merger, consolidation, change in corporate form or otherwise), sole place of
business, chief executive office, type of organization or jurisdiction of
organization unless it shall have (i) notified the Collateral Agent in writing
(a) at least thirty (30) days prior to any such change or establishment,
identifying such new proposed name, identity, corporate structure or
jurisdiction of organization and (b) no later than thirty (30) days after any
such change in the Pledgor's sole place of business or chief executive office,
in each case, providing such other information in connection therewith as the
Collateral Agent may reasonably request and (ii) taken all actions necessary or
advisable to maintain the continuous validity, perfection and the same or better
priority of the Collateral Agent's security interest in the Pledged Collateral
intended to be granted and agreed to hereby.

 

4. Distributions. In case, upon the dissolution, winding up, liquidation or
reorganization of the Pledged Issuer, whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
any other marshaling of the assets and liabilities of the Pledged Issuer or
otherwise, any sum shall be paid or any property shall be distributed upon or
with respect to any of the Pledged Collateral, such sum shall be paid over to
the Collateral Agent, as collateral security for the Obligations. Without in any
way limiting the obligations of the Pledged Issuer to obtain the consent of the
Collateral Agent to any distribution or dividend not otherwise permitted under
the Securities Purcahase Agreement, in case any dividend shall be declared on
any of the Pledged Collateral, or any distribution of capital or profits shall
be made on any of the Pledged Collateral, or any cash or other property shall be
distributed upon or with respect to the Pledged Collateral, the Equity
Interests, cash or other property so distributed shall be delivered to the
Collateral Agent, as collateral security for the Obligations, except for
dividends or distributions expressly permitted to be paid with respect to the
Pledged Collateral under the Securities Purchase Agreement.

 

 4 



 

5. Rights and Remedies of the Collateral Agent. Upon the occurrence and during
the continuance of an Event of Default, the Collateral Agent shall have the
following rights and remedies with respect to the Pledged Collateral:

 

(a) All rights and remedies provided by law, including, without limitation,
those provided by the applicable uniform commercial code; and

 

(b) All rights and remedies provided in this Agreement.

 

The Pledgor hereby irrevocably appoints the Collateral Agent (such appointment
being coupled with an interest) as the Pledgor's attorney-in-fact, with full
authority in the place and stead of the Pledgor and in the name of the Pledgor,
the Collateral Agent or otherwise, from time to time in the Collateral Agent's
discretion to take any action and to execute any instrument that the Collateral
Agent may deem reasonably necessary or advisable to accomplish the purposes of
this Agreement.

 

6. Right to Transfer into Name of Collateral Agent, etc. Upon the occurrence and
during the continuance of an Event of Default, but subject to the provisions of
applicable law (except as waived herein), the Collateral Agent may cause all or
any of the Pledged Collateral to be transferred into its name or into the name
of its nominee or nominees, and the Pledgor shall, and shall cause the Pledged
Issuer to, effect such transfer.

 

7. Right of Collateral Agent to Exercise Voting Power, etc. Upon the occurrence
and during the continuance of an Event of Default, the Collateral Agent shall be
entitled to exercise the voting power with respect to the Pledged Collateral, to
receive and retain, as collateral security for the Obligations, any and all
dividends or other distributions at any time and from time to time declared or
made upon any of the Pledged Collateral, and to exercise any and all rights of
payment, conversion, exchange, subscription or any other rights, privileges or
options pertaining to the Pledged Collateral as if it were the absolute owner
thereof, including, without limitation, the right to exchange, at its
discretion, any and all of the Pledged Collateral upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
Pledged Issuer or, upon the exercise of any such right, privilege or option
pertaining to the Pledged Collateral, and in connection therewith, to deposit
and deliver any and all of the Pledged Collateral with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Collateral Agent may determine, all without liability
except to account for property actually received, but the Collateral Agent shall
have no duty to exercise any of the aforesaid rights, privileges or options and
shall not be responsible for any failure to do so or delay in so doing. So long
as no Event of Default shall have occurred and be continuing, the Pledgor shall
be entitled to exercise as the Pledgor shall deem fit, but in a manner not
inconsistent with the terms hereof or of the Obligations, the voting power with
respect to the Pledged Collateral.

 

8. Right of Collateral Agent to Dispose of Collateral, etc. Upon the occurrence
and during the continuance of an Event of Default, the Collateral Agent shall
have the right at any time thereafter to sell, resell, assign and deliver all or
any of the Pledged Collateral in one or more parcels at any exchange or broker's
board or at a public or private sale. Any such sale shall be conducted in good
faith and in a "commercially reasonable" manner within the meaning of the
Uniform Commercial Code.

 

 5 



 

9. Collection of Amounts Payable on Account of Pledged Collateral, etc. Upon the
occurrence and during the continuance of any Event of Default, the Collateral
Agent may, but without obligation to do so, demand, sue for and/or collect any
money or property at any time due, payable or receivable, to which it may be
entitled hereunder, on account of, or in exchange for, any of the Pledged
Collateral and (subject to the provisions of Section 8 hereof) shall have the
right, for and in the name, place and stead of the Pledgor, to execute
endorsements, assignments or other instruments of conveyance or transfer with
respect to all or any of the Pledged Collateral.

 

10. Care of Pledged Collateral in Collateral Agent's Possession. Beyond the
exercise of reasonable care to assure the safe custody of the Pledged Collateral
while held hereunder, the Collateral Agent shall have no duty or liability to
collect any sums due in respect thereof or to protect or preserve rights
pertaining thereto, and shall be relieved of all responsibility for the Pledged
Collateral upon surrendering the same to the Pledgor.

 

11. Proceeds of Collateral. The proceeds of any sale of the Pledged Collateral,
together with any other additional collateral security at the time received and
held hereunder, shall be received and applied in accordance with the terms of
the Securities Purchase Agreement.

 

12. Waivers, etc. The Pledgor hereby waives presentment, demand, notice, protest
and, except as is otherwise provided herein, all other demands and notices in
connection with this Agreement or the enforcement of the Collateral Agent's
rights hereunder or in connection with any Obligations or any Pledged
Collateral; consents to and waives notice of the granting of renewals,
extensions of time for payment or other indulgences to the Pledged Issuer or the
Pledgor or to any third party, or substitution, release or surrender of any
collateral security for any Secured Obligation, the addition or release of
Persons primarily or secondarily liable on any Secured Obligation or on any
collateral security for any Secured Obligation, the acceptance of partial
payments on any Secured Obligation or on any collateral security for any Secured
Obligation and/or the settlement or compromise thereof. No delay or omission on
the part of the Collateral Agent in exercising any right hereunder shall operate
as a waiver of such right or of any other right hereunder. Any waiver of any
such right on any one occasion shall not be construed as a bar to or waiver of
any such right on any future occasion. The Pledgor further waives any right it
may have under the laws of the State of New York, under the laws of any state in
which any of the Pledged Collateral may be located or which may govern the
Pledged Collateral, or under the laws of the United States of America, to notice
(other than any requirement of notice provided herein) or to a judicial hearing
prior to the exercise of any right or remedy provided by this Agreement to the
Collateral Agent and waives its rights, if any, to object to, set aside or
invalidate any sale duly consummated in accordance with the foregoing provisions
hereof on the grounds (if such be the case) that the sale was consummated
without a prior judicial hearing or was not commercially reasonable. The
Pledgor's waivers under this Section have been made voluntarily, intelligently
and knowingly and after the Pledgor has been apprised and counseled by its
attorneys as to the nature thereof and its possible alternative rights, and
shall be construed and enforced to the fullest extent enforceable under
applicable law.

 

 6 



 

13. Termination; Assignment, etc. This Agreement shall create a continuing
security interest in the Pledged Collateral and shall remain in full force and
effect until (i) the indefeasible payment in full in cash of all obligations
under the Notes (together with any matured indemnification obligations as of the
date of such payment, but excluding any inchoate or unmatured contingent
indemnification obligations) or (ii) the complete exchange of all of the
Company's obligations under the Notes to equity securities of the Pledged
Issuer, be binding upon the Pledgor, its successors and assigns, and inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and its successors, transferees and assigns;
provided that, the Pledgor may not assign any of its rights or obligations
hereunder without the prior written consent of the Collateral Agent. Without
limiting the generality of the foregoing, but subject to the terms of the
Securities Purchase Agreement, the Lenders may assign or otherwise transfer any
Loans held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Lenders herein
or otherwise. Upon (i) the indefeasible payment in full in cash of all
obligations under the Notes (together with any matured indemnification
obligations as of the date of such payment, but excluding any inchoate or
unmatured contingent indemnification obligations) or (ii) the complete exchange
of all of the Company's obligations under the Notes to equity securities of
Pledged Issuer, the Collateral Agent shall (y) terminate the security interest
granted hereby and (z), at Pledgor's expense, execute and deliver to Pledgor or
otherwise authorize the filing of such documents as Pledgor shall reasonably
request, including financing statement amendments to evidence such termination.

 

14. Restrictions on Transfer, etc. To the extent that any restrictions imposed
by the operating agreement of the Pledged Issuer or any other document or
instrument would in any way affect or impair the security interest in and
assignment and the pledge of the Pledged Collateral hereunder or the exercise by
the Collateral Agent of any right granted hereunder, including, without
limitation, the right of the Collateral Agent to dispose of the Pledged
Collateral upon the occurrence and during the continuance of an Event of
Default, the Pledgor hereby waives such restrictions, and represents and
warrants that it has taken all necessary action to waive such restrictions, and
the Pledgor hereby agrees that it will take any further action which the
Collateral Agent may reasonably request in order that the Collateral Agent may
obtain and enjoy the full rights and benefits granted to the Collateral Agent by
this Agreement free of any such restrictions. The Pledgor further waives any and
all requirements of notice and any formalities under the organizational
documents of the Pledged Issuer in connection with entering into this Agreement.

 

15. Notices, Etc. All notices and other communications provided for hereunder
shall be in writing and shall be mailed (by certified mail, postage prepaid and
return receipt requested), telecopied or delivered, if to the Pledgor at its
address specified below and if to the Collateral Agent to it, at its address
specified below; or as to any such Person, at such other address as shall be
designated by such Person in a written notice to such other Person complying as
to delivery with the terms of this Section 15. All such notices and other
communications shall be effective (a) if sent by certified mail, return receipt
requested, when received or five (5) days after deposited in the mails,
whichever occurs first, (b) if telecopied or sent by electronic mail, when
transmitted (during normal business hours), or (c) if delivered, upon delivery.

 

 7 



 

16. Amendment. No amendment of any provision of this Agreement shall be
effective unless it is in writing and signed by the Pledgor and the Collateral
Agent, and no waiver of any provision of this Agreement, and no consent to any
departure by the Pledgor therefrom, shall be effective unless it is in writing
and signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

17. Entire Agreement. This Agreement and the Securities Purchase Agreement
constitute the entire agreement between the Pledgor and the Collateral Agent
with respect to the subject matter hereof and thereof, and supersede all prior
agreements and understandings, if any, relating to the subject matter hereof or
thereof. Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing
signed by the parties hereto. Each party hereto acknowledges that it has been
advised by counsel in connection with the negotiation and execution of this
Agreement and is not relying upon oral representations or statements
inconsistent with the terms and provisions hereof.

 

18. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.

 

19. Governing Law; Consent to Jurisdiction and Venue; and Waiver of Trial by
Jury.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

 

(b) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE PLEDGOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. THE PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

 

(c) THE PLEDGOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) THE
COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.

 

[SIGNATURE PAGES FOLLOW]

 

 8 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  PLEDGOR:       WORKHORSE TECHNOLOGIES INC.       By:       Name:       Title:
        Address for Notices:   100 Commerce Blvd.   Loveland, Ohio 45140  
Facsimile:

 

 9 



 

  COLLATERAL AGENT:         By:       Name:       Title:         Address for
Notices:       Facsimile:

 

 10 



 

Schedule I

 

Name of Pledged Issuer Percentage of Outstanding Interests Certificate Number
Surefly, Inc. 100%  

 

 

  11



 

 